Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2016/0039265) in view of Okazaki (US 2017/0210408).
Regarding claim 1, Ota teaches a method for operating a radiation heating device (10) in a heating system of a motor vehicle (p.0017), wherein the radiation heating device comprises an electrically operable heating element (25) for providing a heating temperature on a heating surface (surface of 25), the method comprising the steps of: operating the heating element for delivery of heating power in normal duty (p.0022); checking whether there is contact between the heating surface and a body part (p.0027; p.0033); and reducing the heating power of the heating element if contact with the body part is identified (p.0006-0008; p.0033-0035), wherein the checking for contact between the heating surface and the body part is executed by determining a capacitance variation on a conductor (31) in the radiation heating device in relation to the environment (p.0027; p.0029; p.0031),.
Ota fails to disclose wherein the conductor in the radiation heating device is a heating conductor in the heating element, and wherein the heating conductor generates the heating power that is delivered to the heating surface.
Okazaki teaches checking for contact between a heating surface (steering wheel 3) and a body part (hand 29 or driver’s leg) by determining a capacitance variation on a conductor (33) in the heating device (1; Fig. 4) in relation to the environment (abstract; p.0039; p.0046-0051), and the conductor is a heating conductor (33) in a heating element (13), and the heating conductor generates the heating power that is delivered to the heating surface (p.0035; p.0062).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Ota, with Okazaki, by providing a conductor for capacitance variation detection and that is a heating conductor generating heating power, for the advantages of simplifying the heating device.
Regarding claim 3, Ota and Okazaki combined teach the method as set forth above, wherein the heating element is operated such that the heating power is adjusted to a specified setpoint heating temperature in accordance with a temperature control function (Ota; p.0023; p.0035).
Regarding claim 4, Ota and Okazaki combined teach the method as set forth above, wherein the heating power of the heating element is reduced wherein, in an event of contact between the heating surface and the body part, a safety temperature is specified by the temperature control function which is lower than the setpoint heating temperature (Ota; p.0035; p.0038).
Regarding claim 7, Ota and Okazaki combined teach the method as set forth above, wherein the determining of the capacitance variation is executed in a time interval during which the conductor of the heating device is de-energized (Ota; p.0027; p.0029; p.0031).
Regarding claim 8, Ota and Okazaki combined teach the method as set forth above, wherein the determining of the capacitance variation is executed in response to a temperature control function or in an event of pulse width-modulation actuation (Ota; p.0035).
Regarding claim 10, Ota and Okazaki combined teach the method as set forth above, wherein the heating element is restored to operation in accordance with normal duty, if no contact with the body part is detected (Ota; p.0033; as shown in Fig. 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ota and Okazaki as set forth above, and further in view of Ishikawa (WO 2016/013168).
Regarding claim 2, Ota and Okazaki combined teach all the elements of the claimed invention as set forth above, except for, wherein the heating power of the heating element is reduced if contact with the body part is detected which exceeds a specified duration of contact.
Ishikawa teaches a radiation heating device (10) comprising a heating element (24), wherein the heating power of the heating element is reduced if contact with the body part is detected which exceeds a specified duration of contact (lines 440-466).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Ota and Okazaki, with Ishikawa, by reducing heating power if contact with the body part is detected which exceeds a specific duration of contact, for the advantages of avoiding adjusting the power too quickly and user feeling uncomfortable (lines 462-466).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ota and Okazaki as set forth above, and further in view of Braeuchle (US 2002/0170900).
Regarding claim 9, Ota and Okazaki combined teach all the elements of the claimed invention as set forth above, wherein for determining the capacitance variation, a voltage is applied to a connecting line of the heating element, and a time interval for achieving a specified detection voltage threshold value on said connecting line, or on another connecting line of the heating element is determined, wherein contact with the body part is detected by comparing the time interval thus determined with a reference time interval.
Braeuchle teaches a method for detecting the contact of hands on a steering wheel (title), wherein for determining the capacitance variation, a voltage is applied to a connecting line of the heating element, and a time interval for achieving a specified detection voltage threshold value on said connecting line, or on another connecting line of the heating element is determined, wherein contact with the body part is detected by comparing the time interval thus determined with a reference time interval (p.0025-0027).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Ota and Okazaki, with Braeuchle, by determining the capacitance variation by voltage detection and time interval for achieving a specified detection voltage, for the advantages of avoiding false contact detection.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/31/2022


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761